
	

114 HRES 277 IH: Honoring the Tunisian People for their democratic transition.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 277
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mr. Schweikert (for himself and Mr. Hastings) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Honoring the Tunisian People for their democratic transition.
	
	
 Whereas the bilateral relationship between the United States and Tunisia dates back to 1795; Whereas the United States was the first major power to recognize Tunisian sovereignty following Tunisia’s independence from France in 1956;
 Whereas the United States and Tunisia share many core values, including respect for human rights and the rule of law;
 Whereas on December 17, 2010, a popular revolution began in the Tunisian city of Sidi Bouzid that would inspire the Arab Spring;
 Whereas the people of Tunisia and their freely elected representatives work diligently to secure Tunisia as a beacon for those dedicated to the rule of law and democracy in a region fraught with forces that oppose such goals;
 Whereas Tunisia is the only Arab nation to have successfully transitioned from authoritarian rule to democracy;
 Whereas, on January 26, 2014, Tunisia’s National Constituent Assembly adopted a new constitution; and
 Whereas, on December 31, 2014, Beji Caid Essebsi was sworn into office as Tunisia’s first freely elected President: Now, therefore, be it
	
 That the House of Representatives— (1)commends the people of Tunisia for their commitment to democracy, the rule of law, and free and fair elections;
 (2)commends the Government of Tunisia for holding successful legislative elections on October 26, 2014;
 (3)commends the Government of Tunisia for holding the successful first round of their Presidential election on November 23, 2014, and for the peaceful and fair completion of the Presidential election on December 21, 2014;
 (4)encourages all political parties in Tunisia to continue to work together as they endeavor to realize the standards of transparency, inclusiveness, and equality established in the Tunisian Constitution;
 (5)recognizes Tunisia’s legislative and Presidential elections as an example of a peaceful, democratic transition of power for other nations throughout the region to follow;
 (6)affirms the United States commitment to strengthening our bilateral relationship with Tunisia; and (7)calls on the President of the United States to advance the United States–Tunisia relationship, through our shared values and interests, by engaging in a Strategic Partnership.
			
